CORRECTED NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s information disclosure statements (IDS) submitted on 11/29/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The IDS submitted on 11/29/2021 were filed after the mailing date of the Notice of Allowance on 08/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the examiner.
Claims 1-15, as filed on 04/08/2021, and as amended in accordance with the examiner’s amendment in the Notice of Allowance on 08/27/2021, remain allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784